 HUTCHINSON FRUIT CO.Hutchinson Fruit Company,Inc.andInternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Local 492.Case 28-CA-757115 November 1985DECISION AND ORDERBCHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn the basis of a charge filed by the Internation-alBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, Local 492 (theUnion) on 26 August 1983, the General Counsel oftheNational Labor Relations Board, by the Re-gionalDirector for Region 28, issued a complaintagainstHutchinson Fruit Company, Inc. (the Re-spondent) on 16 March 1984. The complaint allegesthat since about 18 August 1983 the Respondenthas violated Section 8(a)(5) and (1) and Section8(d) of the Act by its insistence on tape-recordingsecond-stepgrievanceproceedingsovertheUnion's objections, thereby unilaterally modifyingthe implied terms of the collective-bargainingagreement. The Respondent filed an answer to thecomplaint on 29 March 1984 in which it denied thecommission of any unfair labor practices.On 10 May 1984 the parties entered into a stipu-lation to transfer this proceeding to the Boardwherein they agreed that certain documents wouldconstitute the entire record herein,' waived all in-termediate proceedings before an administrativelaw judge, and submitted the case directly to theBoard for it to make findings of fact and conclu-sions of law and the issuance of a Decision andOrder. On 17 September 1984 the Board approvedthe stipulation and set a date for the parties to filetheir briefs. Thereafter, briefs were filed by all theparties.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the record herein, asstipulated to by the parties, as well as their briefs,and makes the following findings of fact and con-clusions of law.1.THE BUSINESS OF THE EMPLOYERThe Respondent, Hutchinson Fruit Company,Inc., is now and has been at all times materialherein a corporation organized under and existingby virtue of the laws of the State of New Mexicowith an office and principal place of business locat-iThe parties agreed that the charge, complaint, answer to the com-plaint, and the stipulation of facts, including exhibits attached, constitutethe entire record in this case.497ed in Albuquerque, New Mexico, where it is en-gaged in the wholesale distribution of produce andrelated food products. During the past 12 months,the Respondent, in the course and conduct of itsbusiness operations, purchased and received at itsAlbuquerque, New Mexico location goods and ma-,terialsvalued in excess of $50,000 directly frompoints located outside the State of New Mexico.The parties stipulated, and we find, that the Re-spondent is, and at all times material herein hasbeen, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe partiesstipulated,and we find, that the Re-spondentis,and at all material timeshas been,, alabor organizationwithinthe meaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Facts ,Hutchinson Fruit Company, Inc. is engaged inthewholesale distribution of produce and relatedfood products in Albuquerque, New Mexico. TheInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,Local 492 has been the recognized bargainingagent of the Respondent's unit employees since 9October 1975.2 The most recent collective-bargain-ing agreement between the Respondent and theUnion is effective by its terms from 1 October 1983to 30 September 1985. The agreement preceding it,which is the agreement that was effective at thetime of the alleged unfair labor practice, had aterm of 1 April 1982 through 30 September 1983.That agreement contained a four-step grievanceand arbitration procedure which included final andbinding arbitration of grievances arising over thedischarge of employees not resolved by the Re-spondent and the Union during the first three steps.About 5 August 19833 employee Ernie Martinezwas discharged by the Respondent. The Union wasnotified of the discharge by letter dated 8 Augustfrom the Respondent. Pursuant to the grievanceprocedure set forth in the collective-bargainingagreement, a step-one grievance meeting was heldon 11 August, but the grievance was not resolved.2The parties stipulated, and we find, that the following-described em-ployees of the Employer constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Sec 9(b) of the Act-Allwarehousemen, dockmen, loaders, checkers, order pullers, in-cluding inside salesmen who pull orders, package processors, break-down men, and all truckdrivers employed by the Employer in Albu-querque, New Mexico, excluding all other employees, outside sales-men, guards, watchmen and supervisors as defined in the Act.2All dates hereafter refer to 1983 unless otherwise specified277 NLRB No. 54 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter,a written grievance dated 12 Augustwas submitted to the Respondent by the Union. On18August the parties met for the purpose of con-ducting step two.4At the outset of the meeting,the Respondent's personnel director stated,"This isthe hearing on Ernie Martinez.I understand thatErnie Martinez will not be available.This conver-sationwill be recorded."In response,the Union'sbusiness agent stated, "Well, let's stop right now.You don't like recorders." Following this statementthe parties left the meeting and no further discus-sion of the grievance of Ernie Martinez was con-ducted at that time.Following an exchange of correspondence, rep-resentatives of the Respondent and the Union againmet on 25 August to discuss the grievance at steptwo. At the outset of the meeting the parties reiter-ated their positions regarding the tape recording ofthe proceeding. The Respondent insisted that themeeting be tape-recorded and the Union insistedthat it not be. Because of the stated positions of theparties at the 25 August meeting, the grievance ofErnie Martinez was not resolved or discussed. Themeeting ended at this juncture and the charges inthis case were filed the following day.On 1 October the Respondent and the Union 'ex-ecuted a new collective-bargaining agreement.On 1 May 1984 the parties settled the grievanceinformally outside the grievance procedure setforthin the contract.B. Contentionsof the PartiesThe complaintalleges insubstance that the Re-spondent violated Section 8(a)(5) and (1) and Sec-tion8(d) of the Act by its insistence, over theUnion's objections, on tape-recording second-stepgrievance discussions between the parties. It is alsoalleged that, by such insistence, the Respondent hasdenied the Union access to the second step of thegrievance procedure and has unilaterally modifiedthe implied terms of the collective-bargainingagreement.The General Counsel and the Union contendthat this case is controlled byBartlett-CollinsCo.,237 NLRB 770 (1978), enfd. 639 F.2d 652 (10thCir. 1981), cert. denied 452 U.S. 961 (1981).The Respondent contends that the Board shouldreexamine the issue of tape-recording grievanceproceedings and advance a clear rule of law for4The meeting was attended on behalf of the Respondent by JunHutchinson, the Respondent's president and owner, Linda Cronk, a man-agement employee,Ken Willey,the immediate supervisor of Ernie Marti-nez, and JoAnn Garcia, the Respondent's personnel director On behalfof the Union, the meeting was attended by Mike James, the Union's busi-ness agent, and Jesse Gomez, the Union's steward,futureguidance.5The Respondent asserts thatthere is a fundamental,difference between griev-ance proceedings and collective-bargaining negotia-tions and that this difference should find expressionin the law. It is the Respondent's position that anyparty to a grievance should be permitted to unilat-erally decide to tape-record the proceeding.C. Discussion and ConclusionsThe principal issue in this case is whether aparty may insist to impasse upon the tape-recordingof a grievance meeting.InBartlett-Collinsthe Board held that the issueof the presence of a court reporter during negotia-tions or,in the alternative,the issue of the use of adevice to record those negotiations does not fallwithin"wages, hours, and other terms and condi-tions of employment."Rather, it was found thatthese subjects are not mandatory subjects of bar-gaining and either party's insistence to impasse onthem is, accordingly, a violation of the Act withoutregard to whether such insistence was in good orbad faith.More recently,inPennsylvania Telephone Guild(Bell Telephone),277 NLRB 501 (1985),we exam-ined this issue in the context of grievance proceed-ings and concluded that the duty to bargain ingood faith applies not only to negotiations, but alsoto any meeting where questionsarisingunder thecollective-bargaining agreement will be discussed.Contrary to the assertions of the Respondentherein,we found that grievance meetings are simi-lar to collective-bargaining negotiations in bothcharacter and methodology. As we observed inPennsylvaniaTelephone,a grievance meeting is amechanism used to address employee concernswhere the ultimate goal is to reach an agreementor settlement.Disagreement' over the thresholdissue of whether a recording device can be used,which is preliminary and subordinate to substantivematters, can stifle discussion from its inception. Inour view, such a result would serve only to defeatour statutory obligation to encourage meaningfulcollective bargaining and the resolution of industri-al disputes.We therefore found that a party fails toThe Respondent also contends that this issue is a matter of contractinterpretation and should be deferred underUnited Technologies Corp,268 NLRB 557 (1984) The Union has filed a motion to strike all refer-ences to deferral in the Respondent's brief on the ground that because theRespondent did not raise deferral before this proceeding was transferredto the Board,itwaived deferral as a defenseWe find it unnecessary topass on whether the Respondent's deferral argument was timely raised orwaived, because the complaint alleges a rejection of the principles of col-lective bargaining by the Respondent in the framework of the very griev-ance procedure to which it would now have us defer We grant theUnion's motion to strike two attachments to the Respondent's brief notpreviously included in the stipulation of facts and thereafter made a partof the record. HUTCHINSON FRUIT CObargain in good ,faith by insisting to impasse on theuse of a recording device during a grievance meet-ing.Applying the above-stated principles to the factsof this case, it is clear that, despite the Union's ob-jections to the use of a tape recorder, the Respond-ent's insistence on recording the grievance meet-ings remained unchanged. When the parties wereunable to agree on this issue,the meetings endedwithout any discussion on the merits of the griev-ance.Accordingly, we conclude that the Respond-ents insistence to impasse on the nonmandatorysubject of tape-recording the 18 and 25 Augustgrievance meetings violated Section 8(a)(5) and (1)of the Act.IV. REMEDYHaving found that the Respondent, HutchinsonFruit Company, Inc., has engaged in unfair laborpractices in violation of Section 8(a)(5) and (1) ofthe Act by insisting to impasse on the use of a re-cording device during grievance meetings, we shallorder the Respondent to cease and desist from en-gaging in such conduct and from any like or relat-ed unfair labor practices, and to take certain affirm-ative action that we deem necessary to effectuatethe policies of the Act.CONCLUSIONS OF LAW1.The Respondent, Hutchinson Fruit Company,Inc.,Albuquerque, New Mexico, is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.The International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica,Local 492 is a labor organization within themeaning of Section 2(5) of the Act.3.Since 1975 and at all times material herein, theInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,Local 492 has been the exclusive representative ofall the employees in the appropriate unit set forthbelow for purposes of collectivebargainingwithrespect to wages, rates of pay, hours of employ-ment, and other terms and conditions of employ-ment within the meaning of Section 9(a) of theAct:Allwarehousemen, dockmen, loaders, check-ers,order pullers, including inside salesmenwho pull orders, package processors, break-down men, and all truckdrivers employed bythe Employer in Albuquerque, New Mexico;excluding all other employees, outside sales-men, guards,watchmen and supervisors as de-fined in the Act.4994.Since about 18 and 25 August 1983, and con-tinuing to date, the Respondent, by insisting to im-passe on the use of a recording device duringgrievance meetings,has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) and Section 8(d) of the Act.5.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.ORDERThe National Labor Relations Board orders thatthe Respondent, Hutchinson Fruit Company, Inc.,Albuquerque, New Mexico, its officers, agents, suc-cessors, and assigns, shall1.Cease and desist from(a)Refusing to bargain in good faith with theInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,Local 492, by insisting to impasse on the use of arecording device during grievance meetings.(b) In any like or related manner interferingwith, restraining, or coercing employers in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request by the International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America, Local 492, as the exclusiverepresentative of the employees in the appropriateunit set forth below, bargain in good faith overgrievances filed pursuant to the collective-bargain-ing agreement. The appropriate unit is:Allwarehousemen, dockmen, loaders, check-ers,order pullers, including inside salesmenwho pull orders, package processors, break-down men, and all truckdrivers employed bythe Employer in Albuquerque, New Mexico;excluding all other employees, outside sales-men, guards, watchmen and supervisors as de-fined in the Act.(b) Post at its place of business in Albuquerque,New Mexico, copies of the attached notice marked"Appendix."6 Copies of the notice, on forms pro-vided by the Regional Director for Region 28,after being signed by the Respondent's representa-tive, shall be posted by the Respondent immediate-ly upon receiptand maintainedfor 60 consecutivedays in conspicuous places including all places6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices,are not altered,defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain in good faithwith the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica,Local 492,by insisting to impasse on the use ofa recording device during grievance meetings.WE WILL NOT in any like or related mannerinterferewith,rstrain,or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL,on request,meet,process, and discusswith the Union,as the exclusive representative ofthe employees in the appropriate unit describedbelow,grievances filed pursuant to the terms of thecollective-bargaining agreement in effect betweenourselves and the Union.The appropriate unit is:All warehousemen,dockmen, loaders,check-ers,order pullers,including inside salesmenwho pull orders,package processors,break-down men,and all truckdrivers employed bythe Employer in Albuquerque,New Mexico;excluding all other employees,outside sales-men, guards,watchmen and supervisors as de-fined in the Act.HUTCHINSON FRUIT COMPANY, INC.